Deen, Chief Judge.
The defendant was convicted of statutory rape of his eleven-year - old granddaughter. Evidence includes the defendant’s confession, the testimony of the child plus her further testimony that she had been forced into the relationship on other previous occasions, and the discovery that she had been infected with a venereal disease for which the appellant was being treated at the time of the alleged assault.
An appeal was filed on the general grounds following the overruling of the defendant’s motion for new trial. Appointed counsel has requested permission to withdraw from the case and states his opinion that no error of law appears. This court has independently examined the record and concurs. The requirements of Anders v. California, 386 U. S. 738 (87 SC 1396, 18 LE2d 493) and Bethay v. State, 237 Ga. 625 (229 SE2d 406) (1976) have been met. The request to withdraw is accordingly granted and the appeal is

Dismissed.


Birdsong and Sognier, JJ., concur.